     Case 19-00067-LT13        Filed 03/26/19     Entered 03/26/19 19:56:11        Doc 45     Pg. 1 of 2



 1   Allan Cate (SBN: 248526)
 2
     CATE LEGAL GROUP
     888 Prospect Street, Suite 200
 3   La Jolla, CA 92037
     Tel: (858) 224-5865
 4   Fax: (858) 228-9885
 5   allan@acatelaw.com

 6   Attorney for Debtor,
     Merlinda Matszewski
 7

 8

 9                            UNITED STATES BANKRUPTCY COURT
10                            SOUTHERN DISTRICT OF CALIFORNIA
11                                                        Case No. 19-00067-LT13
     In Re:
12

13                                                        DEBTOR’S STATEMENT REGARDING
     Merlinda Matszewski,                                 WELLS FARGO BANK’S OBJECTION
14                                                        TO CHAPTER 13 PLAN
              Debtor.
15
                                                          Hearing on Ch. 13 Plan Objection:
16                                                        Date:    April 2, 2019
                                                          Time:    2:00 p.m.
17                                                        Dept.:   3 (Room 129)
18

19            Debtor Merlinda Matsezewski (“Debtor”) hereby submits this statement pertaining to
20   Wells Fargo Bank’s Objection to Chapter 13 Plan.
21            Debtor has amended her operative plan, to address the Wells Fargo Bank’s understated
22   arrears, and will seek to resolve the matter before hearing.
23

24   Dated: March 26, 2019                                 Respectfully submitted,
25                                                         CATE LEGAL GROUP

26                                                         /s/ Allan Cate
                                                           ___________________________________
27
                                                           Allan Cate, Attorney for Debtor
28                                                         Merlinda Matszewski

                                                      1
                                                 STATEMENT
     Case 19-00067-LT13        Filed 03/26/19    Entered 03/26/19 19:56:11      Doc 45    Pg. 2 of 2



 1

 2

 3
                                    CERTIFICATE OF SERVICE
 4
            I hereby certify that on this 26th day of March 2019, I checked the court’s CM/ECF
 5
     electronic mailing list, and a copy of the foregoing: DEBTOR’S STATEMENT REGARDING
 6
     WELLS FARGO BANK’S OBJECTION TO CHAPTER 13 PLAN will be sent via
 7
     electronic mail, pursuant to the regular CM/ECF electronic noticing procedures:
 8

 9   Thomas H. Billingslea
     Billingslea@thb.coxatwork.com
10

11
     Kathleen A. Cashman-Kramer on behalf of Trustee Thomas H. Billingslea
     billingslea@thb.coxatwork.com, kathylaw@san.rr.com
12
     Allan Cate on behalf of Debtor Merlinda Matuszewski
13   allan@acatelaw.com
14
     Dane W. Exnowski on behalf of Creditor WELLS FARGO BANK, N.A.
15   Bk.CA@mccalla.com, BK.CA@buckleymadole.com,Dane.Exnowski@McCalla.com
16
     United States Trustee
17   ustp.region15@usdoj.gov

18   Jennifer H. Wang on behalf of Creditor Santander Consumer USA Inc.
19
     jwang@cookseylaw.com, jwang@ecf.courtdrive.com

20

21   Dated: March 26, 2019                              /s/ Allan Cate
                                                        _________________________________
22                                                      Allan Cate
23                                                      888 Prospect St., Suite 200
                                                        La Jolla, CA 92037
24                                                      (858) 224-5865; Fax: (858) 228-9885
25

26

27

28


                                                    2
                                                STATEMENT
